Citation Nr: 0306508	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  98-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to a rating higher than 10 percent for a left 
knee disability.



ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1986 to 
September 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 RO decision that granted service connection 
and a noncompensable rating for a left knee disorder.  The 
veteran appealed for a higher rating.  In May 1998, the RO 
assigned a higher 10 percent rating for the left knee 
disorder, and the veteran continued to appeal for a higher 
rating.  In October 2001, the Board remanded this matter to 
the RO for additional evidentiary development.  


FINDINGS OF FACT

The veteran's service-connected left knee disorder, including 
postoperative residuals of a torn medial meniscus, is 
manifested by some limitation of motion (no worse than 5 
degrees of extension to 140 degrees of flexion) and no 
instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from March 1986 
to September 1990.  His service medical records reveal 
complaints of left knee pain.  In November 1989, he underwent 
a diagnostic arthroscopy of the left knee which revealed 
findings of a normal left knee with no evidence of internal 
derangement.  

Post-service medical records reveal that the veteran 
reinjured his left knee in July 1992.  An arthrogram in 
August 1992 showed a medial meniscus tear, and the torn part 
of the meniscus was resected during arthroscopic surgery in 
September 1992.  

In March 1996, the veteran filed a claim for service 
connection for a left knee disorder.  

In August 1997, a VA examination was conducted.  The veteran 
complained of pain, locking, instability, and mild swelling 
in the left knee.  He indicated that he did not use a crutch 
or brace.  Physical examination revealed no knee instability 
or effusion.  Range of motion testing of the left knee 
revealed extension to 5 degrees and flexion to 140 degrees.  
He had a minor amount of crepitance, he was able to do a deep 
knee bend without difficulty, and there was no pain with 
McMurray's test.  X-rays of the left knee revealed a 
bipartite patella with additional bony fragments in the 
supralateral aspect of the patella in its usual location; and 
the X-ray impression was minor abnormality.  The clinical 
impression on the examination was cartilage damage of the 
left knee.  

In October 2001, the Board remanded this matter for 
additional evidentiary development, including obtaining any 
more treatment records and providing another VA examination.

In December 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter asked the 
veteran to provide information relating to any post-service 
treatment he has received for his left knee disorder.  The 
veteran did not respond.

In September 2002, a VA examination was scheduled, but the 
veteran failed to report.

In January 2003, the RO issued a supplemental statement of 
the case which again requested that the veteran provide 
additional information and records in support of his claim 
within 60 days.  It also noted the veteran's failure to 
attend the VA examination for joints.  No subsequent response 
from the veteran appears in the claims folder.  

II.  Analysis

The veteran contends that his left knee disorder warrants a 
rating greater than 10 percent.  Through correspondence, the 
rating decision, the statement of the case, supplemental 
statement of the case, and the Board's prior remand, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claim.  Relevant medical 
records have been obtained to the extent possible; the 
veteran has failed to respond to VA requests for additional 
supporting evidence.  A VA examination was provided, and the 
veteran failed to report for another examination.  It should 
be noted that the duty to assist is not a one-way street, and 
the veteran has failed to fully cooperate in VA efforts to 
further develop his claim.  See 38 C.F.R. § 3.159; Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board finds that the 
notice and duty to assist provisions of law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As this is 
an initial claim for a higher rating, on the granting of 
service connection, the disability will be rated based on the 
evidence of record.  38 C.F.R. § 3.655.  

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

A dislocated semilunar cartilage of a knee will be rated 20 
percent when there are frequent episodes of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.

A 10 percent rating is warranted for symptomatic removal of a 
semilunar cartilage of a knee.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Limitation of flexion of a leg to 60 degrees is rated 0 
percent; flexion limited to 45 degrees warrants a 10 percent 
evaluation; and flexion limited to 30 degrees warrants a 20 
percent rating.   38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent; extension limited to 10 degrees warrants a 10 
percent evaluation; and extension limited to 15 degrees 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

The veteran's left knee disorder includes residuals of a 
partial medial meniscectomy which was performed years ago.  
There is no evidence of recent treatment for the condition.

The August 1997 VA examination showed a range of motion for 
the left knee from 5 degrees of extension to 140 degrees of 
flexion.  The left knee showed a minor amount of crepitance, 
and there was no effusion and no evidence of joint 
instability.  He was able to do deep knee bends without 
difficult, and there was no pain with McMurray's test.  The 
impression was cartilage damage of the left knee.

Even if the veteran had current dislocation of a left knee 
cartilage, the evidence fails to show frequent episodes of 
locking, pain, and effusion into the joint, and thus a higher 
rating of 20 percent under Code 5258 is not warranted.  There 
are some left knee symptoms following the old partial 
meniscectomy, but such supports no more than the current 10 
percent rating under Code 5259.  The reported minimal 
limitation of motion of the left knee would be rated 0 
percent under Codes 5260 and 5261, and there is no credible 
evidence that pain on use of the joint would restrict motion 
to the degree required for a rating higher than the current 
rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  No left knee instability is shown by 
objective examination, let alone slight instability as 
required for a compensable rating under Code 5257.  While 
separate ratings are permitted for a compensable degree of 
arthritis with limitation of motion of a knee, and for 
instability of a knee, such is inapplicable here, as there is 
no left knee arthritis by X-rays and there is not a 
compensable degree of instability.  VAOPGCPREC 9-98 and 23-
97.

Under any diagnostic code, the veteran's left knee disorder 
is not more than 10 percent disabling.  There are no 
identifiable periods of time, since the effective date of 
service connection, during which this condition has been more 
than 10 percent disabling, and thus higher "staged ratings" 
are not warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for the left knee disorder.   
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for a left knee disability is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

